           Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
Syed B. Shah                          )
             Plaintiff                )
                                      )    Case No.18-1328-RDM
                                      )
                     v.               )
                                      )
BROADCASTING BOARD                    )
OF GOVERNORS                          )
                                      )
                     Defendant        )
____________________________________)



                               FIRST AMENDED COMPLAINT


          For his Complaint against the Board of Broadcast Governors, Plaintiff Syed B. Shah, an

International Broadcaster at the Pashto Language Service, Voice of America, by and through his

undersigned attorney, files this complaint against Defendant for violating his civil rights as an

employee. Mr. Shah has been subjected to discriminatory actions in an effort to force him to

retire.

          Defendant, is an agency of the federal government and operates under the laws of United

States. Service upon an agency of the United States shall be made by delivering or mailing a

copy of the summons, complaint to the Office of the: United States Attorney for the district in

which the action is being brought, the Attorney General of U.S. in Washington, D.C. and to the

agency. Fed Civ. P. 4 (i).

                                         JURISDICTION


                                                 1
         Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 2 of 9




1. The court has jurisdiction over the lawsuit based on action for discrimination; arising under

   Title VII. 42 US.C. §2000e-2, 29 .CFR 1614.202, 29 CFR 1620, Age Discrimination in

   Employment Act (ADEA), 29 U.S.C. §623 et seq., as well as Jurisdiction of this Court is

   invoked pursuant to 28 U.S.C.§§451 (judiciary), 28 U.S.C.§1331 (federal question), 28

   U.S.C. §1343 (civil rights), 29 U.S.C.§626(b) (ADEA Enforcement, Age Discrimination in

   Employment Act, 29 U.S.C. §633a) and 42 U.S.C. §2000e-5(f)(1)(unlawful employment

   practices) and (Title VII Enforcement) and 42 U.S.C. §1981a(equal rights).

                                              VENUE
2. The employment practices of Defendant alleged to be unlawful were committed within the

   jurisdiction of the District of Columbia. In addition, Defendant maintains its primary

   business location within the jurisdiction of the District of Columbia. Accordingly, venue is

   proper pursuant to 28 U.S.C. §1391(b)(1)&(2).

                    EXHAUSTION OF ADMINISTRATION REMEDIES


3. Prior to filing this action, Plaintiff timely filed with Office of Civil Rights within the forty

   five (45) days, their written charge asserting Defendant’s discrimination based on age

   discrimination, and reprisal. In conformance with the law, Plaintiff has exhausted

   administrative remedies, therefore all conditions precedent to the Plaintiff maintaining this

   civil action have occurred or been waived.

                             PROTECTED CLASS MEMBERSHIP


4. This lawsuit is brought under 42 U.S.C. §2000 et. Seq. (Title VII) and its counterpart 42

   U.S.C. §1981 and 29 U.S.C. §626(b). Title VII and §1981 prohibit employers form



                                                  2
         Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 3 of 9




   discriminating “against any individual with respect to their compensation, terms, conditions,

   or privileges of employment because of such individual’s race, color, religion, sex or national

   origin. See: 42 U.S.C. §2000e-2(a). Additionally, this lawsuit is brought pursuant to the Age

   Discrimination Act 29 U.S.C. §636. Plaintiff identifies that he is over forty (40) years old;

   and subjected to harassment based on his age and reprisal for having complained to

   management about the harassment and discrimination by his mangers.

                                      PARTY
                              BACKGROUND FACTS

5. Plaintiff, is a naturalized citizen of the United States who is of Afghan national origin and

   who is over the age of 40.

6. Mr. Shah has been an International Broadcaster (Pashto) GS-1001-12 at VOA for the last 34

   years.

7. The requirement for an International Broadcaster (GS-12) at the Pashto Service is fluency in

   both Farsi and Pashto languages that are spoken in Afghanistan. Plaintiff’s duties include;

   Editing, transcribing and translating various materials for radio; such as interviews with

   variety of subjects, preparation and presentation of news, CRs, Backgrounders, Editorials,

   Press Reviews and Feature Programs.

8. Management implemented a change in policy named the New Format since 2016, which

   directly excludes senior staff and favors junior staff. Plaintiff and his colleagues had filed a

   complaint in 2013 based on age discrimination, reprisal and harassment.

9. Management tried to force Plaintiff to retire because of his age, by creating a divisive,

   retaliatory and hostile work environment. When Plaintiff refused to succumb to the hostilities


                                                 3
         Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 4 of 9




   discrimination and reprisal for reporting harassing behavior, management continued to target

   the senior staff by changing the annual evaluations to include requirements that would only

   target the senior staff.

10. In February 2017 Plaintiff’s position description (PD) was changed in a way that would

   prevent him from effectively completing his duties, thereby forcing him into constructive

   retirement.

11. When Plaintiff complained about the PD, management became more hostile towards him, by

   marginalizing him and isolating him to the evening shift, where he is forced to run a show on

   his own.

12. Plaintiff has suffered and continues to suffer the consequences of management’s New Format

   policies which has been most recently and effectively been implemented in the changes

   brought in the PD.

13. The use of multimedia was added to the new PD, this includes television, simultaneous

   translation and translations not from English to Pashto but also from Pashto to English.

   Management is fully aware that only the newly trained and younger staff are able to fulfill

   these requirements, leaving the senior staff to either retire or be fired for failing to complete

   assignments.

14. Additionally, although Plaintiff is an on air talent, management failed to give him steps to

   become GS 13, during the benchmarking period in June 2017, when he should have been

   promoted to GS 13, as on air talent requires. However, his less deserving but younger

   colleagues were promoted based on the benchmarking.




                                                 4
         Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 5 of 9




                                              Count 1
                                Discrimination Under Title VII


15. Plaintiff is an employee within the meaning of Title VII and belongs to classes protected

   under the statute; namely age. See 42 U.S:C. §2000e(f) and 29 US.C. §623 et se.q

   Defendant is an employer within the meaning of Title VII. 42 US.C. §2000e(b)

   Defendant intentionally discriminated against Plaintiff based on his age, in violation of Title

   VII by subjecting him to constant harassment, work conditions which were humiliating and

   by forcing him to retire before he is ready to retire.

16. The Defendant has further perpetuated this discriminatory treatment on Plaintiff by

   creating a PD Plaintiff could not perform.

17. WHEREFORE Plaintiff respectfully requests that this Honorable Court enter judgment on

   Plaintiff behalf, in the amount of $100,000 (one hundred thousand dollars) on the count of

   age discrimination pursuant to Title VII and grant such further relief as this Court deems

   appropriate.

                                             Count 2
                                       Age Discrimination


18. Plaintiff is an employee within the meaning of the Age Discrimination in Employment Act

   (ADEA), 29 U.S.C. §623 et seq. and belongs to the class of employees protected under the

   statute, namely, employees over the age of 40 years. See 29 US.C. §630(j) Defendant is an

   employer within the meaning of the ADEA. 29 US.C. §630(b).




                                                  5
         Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 6 of 9




19. Defendant intentionally discriminated against Plaintiff because of his age in violation of the

   ADEA by subjecting him to conditions and terms of employment that were not enforced on

   younger employees. The Plaintiff was treated in a manner that was different from the

   younger employee. Younger employees were given shows and on air interviews and

   assignments that were not available to the senior staff and in particular to Mr. Shah and his

   colleagues. He was subjected to management’s new plans since 2010 called “the new

   format.”

20. The new format required that younger employees replace the senior staff.

21. The management harassed and targeted the senior staff, including plaintiff to force them to

   either leave their positons or be terminated.

22. WHEREFORE Plaintiff respectfully requests that this Honorable Court enter judgment on

   Plaintiff's behalf, in the amount of $300,000 (three hundred thousand dollars), on the count

   of age-based discrimination pursuant to the ADEA and grant such further relief as this Court

   deems appropriate.

                                 COUNT 3
                              RETALIATION
      Age Discrimination in Employment Act of 1967, 29 U.S.C. §621 et seq.


23. Plaintiff re-alleges and incorporate by reference the allegations of all paragraphs above as

   though fully set forth herein. Pursuant to the ADEA and applicable federal government equal

   employment opportunity regulations, the Agency, as a federal employer, is specifically

   prohibited from unlawful retaliation against Plaintiff, because they engaged in EEO activities

   protected by the ADEA 20 U.S.C Section 633a(a) and 623(b). 29 C.F.R. Section 1614.103



                                                   6
         Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 7 of 9




   (2004). The Agency by virtue of the unlawful adverse actions set forth in the aforementioned

   paragraphs of this Complaint, engaged in direct, willful and unlawful ADEA retaliatory

   discrimination against Plaintiff because of his protected ADEA activities. Plaintiff’s

   managers and supervisors included Mr. Ibrahim, Ms. Maiwandi, Ms. Mendelson, and later

   Mr. Farivar and Mr. Dahiyat, and Mr. Ayazi.

24. The Agency, by and through its managers actions and the actions of Human Resources and

   employees servicing beneath management in the supervisory chain of command engaged in

   calculated and purposeful campaign of unlawful retaliation, unlawful, unlawful

   discrimination and unlawful workplace harassment against the Plaintiff. The Agency

   intentionally subjected Plaintiff to intentional and unlawful ADEA retaliatory discrimination.

   The intentional, unlawful retaliation was created and perpetuated and tolerated by

   management.

25. The Agency is liable for the intentional and unlawful ADEA retaliation against the Plaintiff

   because the Agency officials and managers knew or should have known of the

   aforementioned unlawful retaliation and did not take immediate, appropriate and effective

   corrective action.

26. The Agency’s aforementioned treatment of the Plaintiff, considered in its totality and in

   cumulative manner, as set forth in the above paragraphs of this claim and Complaint,

   constitutes unlawful, direct, intentional, adverse, tangible, retaliatory and discriminatory

   employment actions prohibited by ADEA. The Agency’s aforementioned treatment of

   Plaintiff constitute, unlawful, willful, adverse, retaliatory discrimination in violation of 29

   U.S.C Sections 633a(a) and 623(a)(1)(2)(d) and 626(b)



                                                  7
         Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 8 of 9




27. Defendant, by and through its agents, retaliated against Plaintiff when it knew or should have

   known that the same were in violation of the ADEA and any alleged reasons to the contrary

   are pretextual. As a result of Defendant’s discriminatory actions Plaintiff suffered pecuniary

   and non-pecuniary losses, including but not limited to emotional pain, suffering,

   inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

   Because of these losses, Plaintiff seeks compensatory damages. Defendant’s actions were

   done with malice and/or with reckless indifference to Plaintiffs’ protected rights. Plaintiff are

   therefore entitled to punitive damages. The Defendants conduct motivated by age

   discrimination had the purpose or effect of creating an intimidating, hostile or offensive

   working environment and had the purpose or effect of unreasonably interfering with

   Plaintiff' work performance and/or otherwise adversely affected Plaintiff' employment

   opportunities in violation of Title VII and 29 C.F.R. § 1606.8(b).

28. The hostile working environment was sufficiently severe and/or pervasive to alter the

   conditions of employment for Plaintiff and to create an abusive working environment.

   The acts of the Defendants and the agents of Defendants were not isolated or trivial. The

   defendants knew or should have known of the conduct creating a hostile work

   environment and failed to take prompt and effective remedial action.

                                            Damages
   As a direct and proximate result of Defendant's conduct, Plaintiff suffered the following

injuries and damages:

   1. Plaintiff was denied a promotion and pay for work that he performed.
   2. Plaintiff was forced to retire because of the intolerable working conditions.
   3. Plaintiff suffered damage to his professional work history and reputation.


                                                 8
          Case 1:18-cv-01328-RDM Document 20 Filed 08/30/19 Page 9 of 9




   4. Defendant's conduct was an intentional and willful violation of Title VII, and the
      ADEA.
   5. Plaintiff is entitled to an award of attorney fees and costs under Title VII.
Prayer
        For these reasons, Plaintiff asks for judgment against the Defendant to receive back

pay, future pay, interest and all damages that he is entitled to. An award of attorney fees and

costs. All other relief the court deems appropriate.

                                DEMAND FOR TRIAL BY JURY

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff’s demand a

 trial by jury in this action. This jury demand is being filed with the Clerk of the United States

 District Court for the District of Columbia, as required by Fed. R. Civ. P. 5(d) and Fed. R. Civ.

 P. 38 (b).



Dated: August 30, 2019                                 Respectfully Submitted,
                                                       Syed B. Shah



                                                       By Counsel

                                                        /S/ S. Sarah Shah
                                                        S. Sarah Shah
                                                        D.C. Bar No. 995094
                                                        1310 L Street NW, Suite 750
                                                        Washington DC 20037
                                                        Law Offices of Shah & Shah PLLC
                                                        Telephone: (202) 450-1051
                                                        Direct: (202) 450-1059
                                                        Attorney for Plaintiff




                                                  9
